DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Response to Amendment
Applicant amendment filed 12/14/2021 has been entered and is currently under consideration.  Claims 1-3, 5-9, and 12-21 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 depends from canceled claim 10.  For the purpose of compact prosecution, claim 18 has been interpreted to depend from claim 1.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 12-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al. (US 2012/0041094 of record) hereinafter Oral.
Regarding claim 1, Oral teaches:
A method for producing a cross-linked moulded body from UHMWPE (abstract), comprising:
providing a compacted moulded body produced by mixing pulverulent or granular UHMWPE with an antioxidant and compacting the mixture ([0044, 0069]);
heating the compacted moulded body ([0163]); and
directly after heating, irradiating the heated moulded body in order to cross-link the UHMWPE in the heated moulded body (Fig 12; [0163]);
wherein:
the irradiation of the heated moulded body is carried out with x-ray radiation ([0176]).
Oral does not explicitly recite heating the compacted moulded body to a temperature of 100 °C or more and below the melting point of the UHMWPE.
However, Oral teaches a range of values for the heating temperature that overlaps with the claimed range ([0163]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Oral that overlaps with the claimed range.
Regarding claim 2, Oral teaches the method of claim 1.
Oral further teaches wherein the antioxidant is selected from tocopherols, tocotrienols, ascorbic acid, polyphenolic antioxidants, butylhydroxytoluol, and butylhydroxyanisole ([0062]).
Regarding claim 3, Oral teaches the method of claim 2.
Oral further teaches wherein the antioxidant is α-tocopherol ([0062]).
Regarding claim 5, Oral teaches the method of claim 1.
Oral further teaches wherein the amount of the antioxidant in the compacted moulded body is in the range of 0.02 to 2% by weight ([0061]).
Regarding claim 6, Oral teaches the method of claim 1.
Oral does not explicitly recite wherein the UHMWPE has a molecular weight in the range of 5* 106 to 107 g/mol.
However, Oral teaches a range of values for the molecular weight that overlaps with the claimed range ([0368]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the molecular weight as taught by Oral that overlaps with the claimed range.
Oral does not explicitly recite and a density in the range of 0.92 to 0.94 g/cm3.
However, Oral teaches a value that is similar to the claimed range ([0279]).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05.
Since close values/ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the density as taught by Oral since it is close to the claimed range.
Regarding claim 7, Oral teaches the method of claim 1.
Oral does not explicitly teach wherein the compacted moulded body has a dimension of 50 mm in each spatial direction.
However, Oral teaches a product having the dimensions of 3x3x3 mm ([0539]).
It has been held that changes in shape are obvious.  See MPEP 2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the size of the product as taught by Oral to that of the claimed dimensions.
Regarding claim 8, Oral teaches the method of claim 1.
Oral further teaches wherein the heating of the compacted moulded body is carried out in such a way that the heated moulded body retains a temperature of 90 °C or more during the irradiation ([0032]).
Regarding claim 9, Oral teaches the method of claim 1.
Oral further teaches wherein the compacted moulded body is arranged in a thermal insulation during the irradiation ([0287]).
Regarding claim 12, Oral teaches the method of claim 1.
Oral further teaches wherein the heated moulded body is irradiated with a radiation dose of 60 to 110 kGy ([0030]).
Regarding claim 13, Oral teaches the method of claim 1.
Oral does not explicitly recite wherein the irradiation is performed with a dose rate of 10 to 30 kGy/h.
However, Oral teaches a range of values for possible dose rates that overlaps with the claimed range ([0175]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the dose rate as taught by Oral that overlaps with the claimed range.
Regarding claim 15, Oral teaches:
A method for producing an implant or an implant part (abstract), comprising:
providing a compacted moulded body produced by mixing pulverulent or granular UHMWPE with an antioxidant and compacting the mixture ([0044, 0069]);
heating the compacted moulded body ([0163]); and
directly after heating, irradiating the heated moulded body in order to cross-link the UHMWPE in the heated moulded body (Fig 12; [0163]); and
machining of the cross-linked moulded body ([0203]);
wherein:
the irradiation of the heated moulded body is carried out with x-ray radiation ([0176]).
Oral does not explicitly recite heating the compacted moulded body to a temperature of 100 °C or more and below the melting point of the UHMWPE.
However, Oral teaches a range of values for the heating temperature that overlaps with the claimed range ([0163]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Oral that overlaps with the claimed range.
Regarding claim 16, Oral teaches the method of claim 15.
Oral further teaches wherein the cross-linked moulded body is not subjected to any thermal aftertreatment between the irradiation and the machining ([0203]).
Regarding claim 17, Oral teaches the method of claim 15.
Oral further teaches wherein the implant or implant part is packaged and sterilized by means of ethylene oxide ([0277]).
Regarding claim 18, Oral teaches the method of claim 1.
Oral does not explicitly recite wherein the heating is carried out to a temperature of 110 to 120 °C.
However, Oral teaches a range of values for the heating temperature that overlaps with the claimed range ([0234]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Oral that overlaps with the claimed range.
Regarding claim 19, Oral teaches the method of claim 18.
Oral further teaches wherein the heating is carried out over a period of 10 to 20 hours ([0056-0057]).

Oral does not explicitly recite wherein the heating is carried out at a temperature of 115 °C.
However, Oral teaches a range of values for the heating temperature that overlaps with the claimed value ([0234]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Oral that overlaps with the claimed value.
Regarding claim 20, Oral teaches the method of claim 8.
Oral further teaches wherein the heating of the compacted moulded body is carried out in such a way that the heated moulded body retains a temperature of 100 °C during the irradiation ([0032]).
Regarding claim 21, Oral teaches:
A method for producing a cross-linked moulded body from UHMWPE (abstract), comprising:
providing a compacted moulded body produced by mixing pulverulent or granular UHMWPE and with an antioxidant and compacting the mixture ([0044, 0069]);
heating the compacted moulded body ([0163]); and
irradiating the heated moulded body in order to cross-link the UHMWPE in the heated moulded body (Fig 12; [0163]),
wherein:
the heated moulded body retains a temperature of 90 °C or more during the irradiation ([0032]); and
the irradiation of the heated moulded body is carried out with x-ray radiation ([0176]).
Oral does not explicitly recite heating the compacted moulded body to a temperature of 100 °C or more and below the melting point of the UHMWPE.
However, Oral teaches a range of values for the heating temperature that overlaps with the claimed range ([0163]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating temperature as taught by Oral that overlaps with the claimed range.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Muratoglu et al. (US 2016/0250779 of record) hereinafter Muratoglu.
Regarding claim 14, Oral teaches the method of claim 1.
Oral does not explicitly teach wherein the irradiation is performed during a period of 3 to 7 hours.
However, in the same field of endeavor, Muratoglu teaches a range of values for the dose and dose rate that would result in an irradiation period that overlaps with the claimed range in order to properly crosslink the material ([0171]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the dose and dose rate as taught by Muratoglu that would result in an irradiation period that overlaps with the claimed range in order to properly crosslink the material.
Response to Arguments
Applicant's arguments filed 12 have been fully considered but they are not persuasive.
Applicant arguments regarding Muratoglu are moot as none of the discussed portions of Muratoglu are relied upon in the current rejection.
Applicant argues that Oral teaches heating the polymeric material above the melting point of UHMWPE.  However, Oral teaches embodiments that do not heat the polymeric material above the melting point of UHMWPE.  See rejection above.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123.
For at least the above reason, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                         

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743